Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Request for Continued Examination, filed 19 January 2021, to the Original application, filed 3 September 2019.

2. 	Claims 1-3, 7-10, and 14-16 are pending.  Applicant has cancelled claims 4-6 and 11-13. Claims 1 and 8 are independent claims.  



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (U.S. Publication 2004/0096096 A1).
As per independent claim 1, Huber discloses a method for performing editing operations on media by an electronic device (See Huber, Abstract), the method comprising:
receiving, by a processor of the electronic device, at least one reference media and at least one target media (See Huber, Figure 7, element 710, and paragraphs 0017 ;
identifying, by the processor, a template mask of the at least one reference media (See Huber, Figure 7, element 740, and paragraph 0023, describing identifying template masks of the reference media);
identifying, by the processor, a template corresponding to the template mask from among templates of a template database stored in a memory of the electronic device (See Huber, Figure 7, element 770, and paragraphs 0024-0025 and 0027, describing applying template masks stored in the system to the reference media and identifying a template mask matching the target media); and
applying by the processor, the identified  template on the at least one target media (See Huber, Figure 7, element 799, and paragraph 0025, describing applying the template mask to the reference media to match the target).
As per dependent claim 2, Huber discloses the limitations of claim 1 as described above.  Huber also discloses wherein identifying the template mask includes calculating a probability of at least one edit attribute of at least one reference media; and identifying the template mask of the at least one reference media by analyzing the probability of the at least one edit attribute of the at least one reference media (See Huber, paragraphs 0031-0034).
As per independent claim 8, Huber discloses an electronic device for performing editing operations on media (See Huber, Claim 15), the electronic device comprising:
a processor… (See Huber, Claim 15).

As per dependent claim 9, Huber discloses the limitations of claim 8 as described above.  Claim 9 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (U.S. Publication 2004/0096096 A1), as applied to claims 2 and 9 above, and further in view of Chandrasekaran (U.S. Patent 10,733,587 B2).
As per dependent claim 3, Huber teaches the limitations of claim 2 as described above.  Huber does not teach expressly wherein the template mask is identified using a convolutional neural network (CNN), however, Chandrasekaran teaches this limitation (See Chandrasekaran, Figure 5, element 550, Column 24, lines 55-67, and Column 25, lines 1-11, describing processing a facial image through a convolutional neural network).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the use of a convolutional neural network of Chandrasekaran with the identification of a template mask [face template] of Huber. The motivation for doing so would have been to quickly and easily identify facial features to assist in establishing a quick and accurate template mask.  Therefore it would have been obvious to combine Chandrasekaran with Huber for the benefit of quickly and easily identifying facial features to assist in establishing a quick and accurate template mask to obtain the invention as specified in claim 3.
As per dependent claim 10, Huber teaches the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.



s 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (U.S. Publication 2004/0096096 A1), as applied to claims 1 and 8 above, and further in view of Landow (U.S. Publication 2011/0321096 A1).
As per dependent claim 7, Huber teaches the limitations of claim 1 as described above.  Huber does not teach expressly receiving at least one input from at least one user to select the at least one portion of the at least one target media for processing, however, Landow teaches this limitation (See Landow, paragraph 0041, describing an object of interest within media that is interactively selectable by a user).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the media portion selectable by a user of Landow with the editing operations of Huber.  The motivation for doing so would have been to allow the user to customize the editing process such that the portion of the image or media of interest to the user is the target of the editing process.  Therefore, it would have been obvious to combine Landow with Huber for the benefit of allowing the user to customize the editing process such that the portion of the image or media of interest to the user is the target of the editing process to obtain the invention as specified in claim 7.
As per dependent claim 14, Huber teaches the limitations of claim 8 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.


s 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (U.S. Publication 2004/0096096 A1), as applied to claims 1 and 8 above, and further in view of Ito (U.S. Publication 2014/0068514 A1).
As per dependent claim 15, Huber teaches the limitations of claim 1 as described above.  Huber does not teach expressly wherein the template mask is compared with the templates of the template database based on pattern matching, however, Ito teaches this limitation (See Ito, paragraph 0019, describing using pattern matching technology to detect and match facial images).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the pattern matching technology of Ito with the identification of a template mask [face template] of Huber. The motivation for doing so would have been to quickly and easily identify facial features to assist in establishing a quick and accurate template mask.  Therefore it would have been obvious to combine Ito with Huber for the benefit of quickly and easily identifying facial features to assist in establishing a quick and accurate template mask to obtain the invention as specified in claim 15.
As per dependent claim 16, Huber teaches the limitations of claim 8 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 15 above, and is additionally rejected along the same rationale as used in the rejection of claim 15.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered 


Response to Arguments

8.	Applicant’s arguments with respect to claim(s) 1-3, 7-10, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Wilson (U.S. Publication 2005/0227217 A1) discloses template matching on interactive surfaces.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176